

117 HR 5124 IH: Manufacturing Reinvestment Corporation Act
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5124IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Ms. Schakowsky (for herself, Mr. Danny K. Davis of Illinois, Ms. Newman, Mr. Khanna, and Mr. Ryan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, Financial Services, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a new Manufacturing Reinvestment Corporation in the Department of Commerce, to develop and monitor a national manufacturing strategy, to identify and address supply chain weaknesses and align manufacturing with strategic opportunities and imperatives through local multi-stakeholder Manufacturing Renaissance Councils, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Manufacturing Reinvestment Corporation Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; purpose.Sec. 3. Establishment of Corporation.Sec. 4. Duties and authority of Corporation.Sec. 5. Board of Directors.Sec. 6. Officers and employees.Sec. 7. Reports and audits.Sec. 8. Authorization of appropriations.Sec. 9. Regulations.Sec. 10. Definitions.2.Findings; purposeThe Congress finds the following:(1)Crisis in almost every sphere of life is now the standard and is exacerbated through inequalities in the spheres of race, sexuality, and gender. These stem from disparities in society that have grown exponentially over the last 40 years with the dramatic decline in manufacturing being a key contributing factor.(2)A manufacturing renaissance is at the heart of our ability to strategically and proactively address our intersecting crises of racism, climate change, and economic inequality.(3)Only a revitalized manufacturing sector can create the products, processes, and transition opportunities that are necessary to address the climate crisis, including the strategic development of domestic supply chains that strengthen economic resilience to future economic and environmental shocks. Expanding our advanced manufacturing sector is central for the march to zero emissions and the de-carbonization of our society.(4)The goal of revitalization is not to return to the type of manufacturing sector we had in the past, where Black, Indigenous, and workers of color, as well as women, were last hired and first fired, and where workers and communities were excluded from the critical decisions in the productive process.(5)People who live, work, and play in America’s most polluted environments are commonly people of color and the poor. Environmental justice advocates have shown that this is no accident. Communities of color, which are often also low-income, are routinely targeted to host facilities that have negative environmental impacts—say, a landfill, dirty industrial plant, or truck depot. The statistics provide clear evidence of what is commonly called environmental racism. Communities of color have been battling this injustice for decades. If we are to truly to Build Back Better we must address this environmental imbalance with a coherent, inclusive industrial policy, including providing funding for transitions for workers and for companies.(6)Embracing inclusion and empowerment of non-traditional manufacturing populations in all aspects of manufacturing is not only a competitive advantage, but a moral imperative.3.Establishment of Corporation(a)EstablishmentThere is established a Manufacturing Reinvestment Corporation as a body corporate in the Department of Commerce a nonprofit organization that shall be responsible for developing and monitoring a national manufacturing strategy by overseeing local multi-stakeholder Manufacturing Renaissance Councils.(b)Implementation and expansion of demonstration activitiesThe Corporation shall implement and expand the demonstration activities carried out by the Board of Directors through local multi-stakeholder Manufacturing Renaissance Councils.(c)Principal officeThe Corporation shall maintain its principal office in the District of Columbia within the Department of Commerce or at such other place the Corporation may from time to time prescribe.(d)Nonprofit nature of Corporation(1)Prohibition on stock issuance or dividend paymentThe Corporation may not issue any shares of stocks or declare or pay any dividends.(2)Prohibition on income and assetsThe income and assets of the Corporation may not inure to the benefit of any director, officer, or employee, except as reasonable compensation for services or reimbursement for expenses.(3)Prohibition on political contributionsThe Corporation may not contribute to or otherwise support any political party or candidate for elective public office.(e)Operational unitsThe operational units of the Corporation are as follows:(1)Applied Research and Technology.(2)Public Outreach and Communication.(3)Technical Assistance and Strategic Coordination.(4)Additional units established by a majority vote at the discretion of the Board of Directors as determined to be necessary.4.Duties and authority of Corporation(a)DutiesThe Corporation shall have the following duties:(1)Not later than December 21, 2022, and every 4 years thereafter, develop a national manufacturing strategy for the United States.(2)Set national strategic objectives for the manufacturing industry with an emphasis on equity and inclusion for the manufacturing industry, including the following:(A)Manufacturing representing 20 percent of gross domestic product by 2035.(B)Net-zero greenhouse gas emissions sector-wide by 2030.(C)Ensuring the diversity of owners in manufacturing sectors is representative of the relevant local areas by 2030.(D)Balancing geographic diversity, community stability, and racial equity for locating and planning new manufacturing capacity.(E)Support the growth of employee ownership across the manufacturing sector.(F)Closing identified skills gap in the manufacturing sector to zero.(3)Review applications for and establish the Manufacturing Renaissance Councils (MRCs).(4)After receipt of the annual report from the MRCs, direct the MRCs to make relevant programmatic changes in order to better achieve the national manufacturing strategy.(b)Manufacturing Renaissance Councils(1)Manufacturing Renaissance CouncilsNot later than 10 years after the date of the enactment of this Act, the Corporation shall establish 30 Manufacturing Renaissance Councils through a competitive bid process to carry out the national manufacturing strategy.(2)MRC dutiesThe duties of MRCs are as follows:(A)Design and implement programs to achieve the objectives of the national manufacturing strategy, including programs to—(i)conduct or update assessments to determine regional manufacturing needs;(ii)develop or update goals and strategies to implement an existing comprehensive regional manufacturing plan;(iii)facilitate coordinating the activities of local stakeholders;(iv)research as needed to determine the use of funds in paragraph (6); and(v)evaluate the activities and provide an annual report to the Board of Directors.(B)Send annual reports to the Corporation on the spending and programs of the MRC in line with the national manufacturing strategy.(3)Technical assistance grantsNot later than 60 days after the date of the enactment of this Act, the Corporation shall establish a grant program to provide technical assistance to applicants for the MRC designation under paragraph (1), including for assembling and training the consortium of stakeholder organizations to develop the application to the Corporation.(4)Governing board requirement(A)In generalEach MRC shall have a governing board of at least 9 members. The board shall be composed of each representation of the following:(i)Community stakeholder organizations, including at least one labor union representative, workforce training organizations, faith and community-based organizations, and environmental organizations.(ii)Public and educational organizations, including minority-serving institutions, local governments, other institutions of higher education, especially community colleges. (iii)Industry, including manufacturing business associations or manufacturing companies, a majority of which have 100 employees or less.(B)Lead convener of MRCThe members of the governing board described in subparagraph (A) shall be eligible to serve as the lead convener of the MRC, with the following responsibilities:(i)Submit the bid to establish the MRC to the Corporation.(ii)Oversee the administration of the governance of the MRC.(iii)Execute MRC programs, either directly or indirectly through subcontracting, abiding by rules and regulations governing convening entities as determined by the Corporation in the bylaws of the Corporation.(5)ApplicationAn application to be designated as an MRC shall be assessed by the following criteria:(A)The manufacturing community, measured by the location quotient of manufacturing industry above the national average and any history manufacturing capacity and availability of educational and business resources for expansion.(B) Whether the applicant is located in a community of color (any geographically distinct area where the population of color of which is higher than the average population of color of the State in which the community is located).(C)Whether the applicant is located in an economically distressed community, as measured by a geographic area whose job growth has been less than the eighty percent of the national rate of growth over the past forty years.(D)Additional criteria determined to be relevant by the Board of Directors.(6)Use of fundsThe Corporation shall make grants to MRCs to design and implement the following programs: (A)Anchor InstitutionsProvide a program of capacity building and technical assistance to institutions of higher education and local government to bring together diverse stakeholders who commit sourcing to local companies whenever possible to generate a predictable demand for local companies in order to create community wealth building strategies.(B)Early Warning SystemsProactive outreach to companies facing closure risks to identify short and long-term technical and financial needs. This outreach would be designed to gather public data and information from employees and service providers to identify problems that can be solved before they constitute a crisis. These activities may include:(i)Providing assistance to employers in managing reductions in force, which may include early identification of firms at risk of layoffs, and an assessment of the needs of and options for at-risk firms.(ii)Funding feasibility studies to determine if the operations of a company may be sustained through a buyout or other means to avoid or minimize layoffs.(iii)Partnering or contracting with business-focused organizations to assess risks to companies, propose strategies to address those risks, implement services, and measure impacts of services delivered.(iv)Conducting analyses of the suppliers of an affected company to assess their risks and vulnerabilities from a potential closing or shift in production of their major customer.(v)Engaging in proactive measures to identify opportunities for potential economic transition in growing industry sectors or expanding businesses.(C)Ownership successionDevelop acquisition and ownership succession strategies for aging firms, firms that are scheduled to be sold or relocated, and strategically or geographically important firms with a focus on worker ownership, ownership by black, Indigenous and people of color, and women ownership. Such strategies may include the following:(i)Technical and business assistance to employers facing succession risk and research and market analysis on businesses facing succession risk.(ii)Recruitment of private investment capital and serving as a liaison between firms and potential buyers who commit to maintain production in the MRC jurisdiction.(iii)Training of minority and women business entrepreneurs and employee ownership groups.(iv)Providing financial assistance for employee ownership conversions.(D)Capital access and economic developmentThe MRCs will facilitate the development of publicly owned financial institutions, including publicly owned banks, holding companies, investment and asset management firms, revolving loan funds, and insurance pools that share the objectives of the national manufacturing strategy to support the growth of a robust local manufacturing ecosystem, including the following:(i)Providing funds for capitalization, start-up and operational financing, start-up technical and legal assistance and other services as needed to create, and others at the discretion of the MRC.(ii)Working with community development financial institutions and other local lenders to provide financial products and services to small and medium manufacturers, for the purposes of facility development, purchase of new equipment and technology, and expansion to new markets.(iii)Providing grants and loans for commercial real estate development for business incubators and industrial parks, including expenses for environmental remediation.(E)Education infrastructure to close the skills gapEducation programs in public prekindergarten, elementary schools, and secondary schools that focus on creating pathways for people of color and women in manufacturing preparing for careers at all levels with the company, including production, engineering, product development, management, financial management, and ownership. Programs that integrate environmental concerns into the curriculum and activities. Resources and training for pedagogically, culturally, and technologically competent instructors for career education, pre-apprenticeship, skills training, and community college programs in local public prekindergarten, elementary schools, and secondary schools.(F)Training ServicesWorkforce pipeline activities, developed in coordination with each local workforce development board established in section 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122), that may include any of the following:(i)Occupational skills training, including training for nontraditional employment.(ii)Programs that combine workplace training with related instruction.(iii)Skill upgrading and retraining.(iv)Entrepreneurial training.(v)Adult education and literacy activities, including activities of English language acquisition and integrated education and training programs, provided concurrently or in combination with services described in any of clauses (i) through (iv).(vi)Customized training conducted with a commitment by an employer or group of employers to employ targeted populations.(vii)Paid and unpaid work experiences that have as a component academic and occupational education, which may include—(I)summer employment opportunities and other employment opportunities available throughout the school year;(II)pre-apprenticeship programs;(III)internships and job shadowing; and(IV)youth apprenticeships.(viii)Leadership development opportunities, which may include community service and peer-centered activities encouraging responsibility and other positive social and civic behaviors, as appropriate—(I)supportive services; and(II)adult mentoring.(ix)Manufacturing awareness and stem programs targeting elementary schools and middle schools.(G)Wraparound ServicesProvide grants to local governments and community-based organizations for supportive services including—(i)the provision of direct support services (such as childcare, transportation, mental health, and substance use disorder treatment), assistance in obtaining health insurance coverage, and assistance in accessing the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), housing, and other benefits, as appropriate; and (ii)offering career pathway navigation and case management services, including providing information and outreach to target populations to encourage individuals to take part in programs and service offerings.(H)Diversity, Equity, and InclusionProvide non-traditional manufacturing populations (such as women, Black, Indigenous, and Latino entrepreneurs) leadership development, mentoring, alongside diversity, equity, and inclusion efforts within manufacturing corporations, including through—(i)leadership development programs for provide non-traditional manufacturing populations (such as women, Black, Indigenous, and Latino entrepreneurs) leadership development, including mentoring and affinity groups;(ii)curriculum development for diversity, equity, and inclusion trainings;(iii)delivery of free or low-cost diversity, equity, and inclusion trainings and planning for companies; and(iv)performance of diversity audits for manufacturing firms.(7)Funding and technical assistance for MRCsThe Corporation shall provide grants and technical assistance to MRCs in identifying, monitoring, evaluating, and implementing activities that show promise towards the goals of the Corporation and the national manufacturing strategy, as determined by the Board. (c)General administrative authorityTo carry out the purposes of this Act and engage in the foregoing activities described in subsection (b), the Corporation is authorized—(1)to adopt, alter, and use a corporate seal;(2)to make and perform contracts, agreements, and commitments;(3)to sue and be sued, complain and defend, in any State, Federal, or other court;(4)to determine the necessary expenditures of the Corporation and the manner in which those expenditures are incurred, allowed, and paid, and appoint, employ, and fix and provide for the compensation of consultants, without regard to any other law, except as provided in section 608(d);(5)to settle, adjust, and compromise, and with or without compensation or benefit to the Corporation to release or waive in whole or in part, in advance or otherwise, any claim, demand, or right of, by, or against the Corporation;(6)to invest such funds of the Corporation in such investments as the Board of Directors may prescribe by majority vote;(7)to acquire, take, hold, and own, and to deal with and dispose of any property; and(8)to exercise all other powers that are necessary and proper to carry out the purposes of this Act.5.Board of Directors(a)MembershipThe Corporation shall be under the direction of a Board of Directors composed of the following directors:(1)A Chief Manufacturing Officer, appointed by the President, by and with the advice and consent of the Senate.(2)The Secretary of Commerce, or an appointee of the Secretary.(3)The Secretary of Labor, or an appointee of the Secretary.(4)The Secretary of Education, or an appointee of the Secretary.(5)The Secretary of Energy, or an appointee of the Secretary.(6)The Secretary of the Treasury, or an appointee of the Secretary.(7)The National Climate Advisor, or an appointee of the Advisor.(8)National Science Foundation Director, or an appointee of the Director.(9)A manufacturing labor representative who within the past five years served in elected leadership of a national or regional labor union or federation, appointed by the President.(10)A representative who is a prekindergarten, elementary school, or secondary school educator or who within the past 5 years served in elected leadership of a labor union, association, or federation for educators, appointed by the President. (11)A employee-owner representative who within the past five years served in elected leadership of an employee-owned manufacturing firm, appointed by the President.(12)A manufacturing business representative who within the past five years served in a voluntary leadership position in a manufacturing business association, appointed by the President.(13)A faith representative who within the past five years served in a voluntary leadership position in a national or regional faith-based community development association, appointed by the President.(14)A racial justice representative who within the past five years served in a voluntary leadership position in a nonprofit organization that develops strategies toward Black, Latino, Asian-American, or Indigenous advancement, appointed by the President.(15)An environmental representative who within the past five years served in a voluntary leadership position in a nonprofit organization that develops strategies towards addressing the climate crisis, appointed by the President.(16)The Director of the Domestic Policy Council, or an appointee.(b)Chair of the BoardThe Board shall elect a Chair of the Board from the directors who shall serve for a term of 2 years, except that the Secretary of Commerce shall serve as Chair of the Board for the first 2-year term.(c)Terms of officeEach director of the Corporation shall serve at the pleasure of the President. (d)Compensation and expensesThe directors of the Corporation, as officers of the United States, shall serve without additional compensation but shall be reimbursed for travel, subsistence, and other necessary expenses incurred in the performance of the duties as directors of the Corporation.(e)QuorumThe presence of a majority of the Board of Directors or a representative shall constitute a quorum.6.Officers and employees(a)Appointment of executive directorThe Board of Directors shall appoint an executive director who shall serve as chief executive officer of the Corporation.(b)Appointment and removal of employees by executive directorThe executive director of the Corporation, subject to approval by the Board, may appoint and remove such employees of the Corporation as the executive director determines necessary to carry out the purposes of the Corporation.(c)Prohibition of political tests and qualifications in selection of personnelA political test and political qualification may not be used in selecting, appointing, promoting, or taking any other personnel action with respect to any officer, agent, or employee of the Corporation or of any recipient, or in selecting or monitoring any grantee, contractor, or person or entity receiving financial assistance under this Act.(d)Employee status; applicability of administrative and cost standards of office of management and budgetOfficers and employees of the Corporation shall not be considered officers or employees of the United States, and the Corporation shall not be considered a department, agency, or instrumentality of the Federal Government. The Corporation shall be subject to administrative and cost standards issued by the Office of Management and Budget similar to standards applicable to non-profit grantees. (e)Advisory CommitteeThe Corporation shall be supported by an advisory committee established by the Board of Directors, consisting of academic and industry experts, public administrators, local community stakeholders, and others at the discretion of the Board of Directors.(f)National advisory councilEach local MRC shall select three representatives of the local MRC, including a representative of a company with less than 100 employees, a representative of the labor movement, and a representative of a community based organization to serve on a national advisory council that shall advise the Corporation. Any representative shall—(1)be an active member in MRC work;(2)be a leader active in promoting and building the partnerships with labor, manufacturers, government, and environmental, and community organizations. and work of the MRC; and(3)commit to participate in 2 national meetings of the advisory council annually and participate in company, union, or community-based organization subcommittees.7.Reports and audits(a)Annual report to president and congressNot later than March 1 of each year, the executive director of the Corporation shall publish and submit to the President and Congress an annual report that contains the following:(1)The national manufacturing strategy.(2)The activities being carried out by the Corporation and local Manufacturing Renaissance Councils.(3)A statement of financial position and the use of appropriated funds by the Corporation.(b)Annual audit of accountsThe accounts of the Corporation shall be audited annually. Such audits shall be conducted in accordance with generally accepted auditing standards by independent certified public accountants who are certified by a regulatory authority of the jurisdiction in which the audit is undertaken.(c)GAO auditThe Government Accountability Office may audit the financial transactions of the Corporation for any fiscal year in which Federal funds are made available to the Corporation in accordance with such rules and regulations as may be prescribed by the Comptroller General of the United States.(d)Audit of grantees and contractors of CorporationFor any fiscal year in which Federal funds are made available to finance any portion of grant or contract made by the Corporation, the Government Accountability Office, in accordance with such rules and regulations as may be prescribed by the Comptroller General of the United States, may audit the grantees or contractors of the Corporation.(e)Annual financial auditThe Corporation shall conduct or require each grantee or contractor to provide for an annual financial audit. The report of each such audit shall be maintained for a period of at least five years at the principal office of the Corporation.8.Authorization of appropriations(a)Authorization(1)In generalThere is authorized to be appropriated to the Corporation to carry out this Act the following:(A)$5,000,000,000 for fiscal year 2022.(B)$5,000,000,000 for fiscal year 2023.(C)$5,000,000,000 for fiscal year 2024.(D)$5,000,000,000 for fiscal year 2025.(2)Administrative expense limitNot more than 15 percent of any amount authorized to be appropriated under paragraph (1) for any fiscal year may be used for administrative expenses.(3)Grants and training fundsOf the amounts authorized to be appropriated under this subsection for any fiscal year, amounts appropriated in excess of the amount necessary to continue existing services of the Corporation in revitalizing and reinvesting in manufacturing shall be available—(A)to make grants under section 4(b)(3); and(B)to establish a training and leadership development institute within the Corporation to train and develop leaders in the manufacturing sector.(b)Availability of funds until expendedAny funds authorized to be appropriated under this section shall remain available until expended.(c)Accounting and reporting of non-Federal fundsNon-Federal funds received by the Corporation, and funds received by any recipient from a source other than the Corporation, shall be accounted for and reported as receipts and disbursements separate and distinct from Federal funds. (d)Preparation of business-Type budgetThe executive director of the Corporation shall annually submit to the Director of the Office of Management and Budget a budget under such rules and regulations as the President may establish as to the date of submission, the form and content, the classifications of data, and the manner in which such budget shall be prepared and presented. The budget of the Corporation as modified, amended, or revised by the President shall be transmitted to the Congress as part of the annual budget required by chapter 11 of title 31, United States Code. Amendments to the annual budget of the Corporation may be submitted annually from the Corporation to the congressional committees of jurisdiction.9.Regulations(a)Proposed regulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce, in collaboration with the Secretary of Labor, the Secretary of Education, the Secretary of Defense, the Secretary of Energy, and the Secretary of the Treasury, as appropriate, shall develop and publish in the Federal Register proposed regulations relating to the implementation of this Act.(b)Final regulationsNot later than 12 months after the date of the enactment of this Act, the Secretary of Commerce, in collaboration with the Secretary of Labor, the Secretary of Education, the Secretary of Defense, the Secretary of Energy, and the Secretary of the Treasury, as appropriate, shall develop and publish in the Federal Register final regulations relating to the transition to and implementation of this Act.10.DefinitionsIn this Act:(1)Anchor institutionThe term anchor institution means a place-based public or nonprofit organization that contributes to economic development strategies with its commercial practices.(2)Board; Board of DirectorsThe terms Board and Board of Directors means the Board of Directors described under section 5.(3)Convening entityThe term convening entity means the stakeholder organization that submits the bid on behalf of the local Manufacturing Renaissance Council and serves as the ongoing chief administrative entity for the programs.(4)Corporation; Manufacturing Reinvestment CorporationThe terms Corporation and Manufacturing Reinvestment Corporation mean the corporate body established in section 3.(5)ESEA termsThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (7)Manufacturing Renaissance Council; MRCThe terms Manufacturing Renaissance Council and MRC mean the local multi-stakeholder body responsible for designing and overseeing programs as part of the national manufacturing strategy described in section 4(b).(8)Minority-serving institutionThe term minority-serving institution means an institution listed in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). (9)National manufacturing strategyThe term national manufacturing strategy means the manufacturing strategy for the United States required pursuant to section 4(a)(1).(10)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1968 and exempt from taxation under section 501(a) of such Code. Suggest adding definition. 